                              UNITED ST ATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN



WISCONSIN MASONS HEALTH CARE FUND, et al.

                                Plaintiffs,

        V.                                                       Case No. 19-cv-131


SID'S SEALANTS, LLC


                                Defendant.


                                      ORDER FOR DISMISSAL


        Based upon the foregoing stipulation, IT IS HEREBY ORDERED that this action in its entirety,
and all claims contained therein, is dismissed with prejudice and without costs or attorney fees to either
party.
                   ~1)./-
        Dated this-~ - day of   r/11/(llrU( , 2020.
                                                BY THE COURT:



                                                       · trict Court Judge Presiding
